Citation Nr: 0946142	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of left and right side scars, status post 
inguinal hernia repairs, rated as noncompensable prior to 
August 21, 2008.

2.  Evaluation of left and right side scars, status post 
inguinal hernia repairs, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for constipation.

4.  Evaluation of left and right inguinal hernias, currently 
rated as noncompensable.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from April 2001 until April 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.

The issues of service connection for constipation, ratings of 
left and right inguinal hernias are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left and right side scars, status post inguinal hernia have 
been productive of tenderness and pain throughout the period 
on appeal.


CONCLUSIONS OF LAW

1.  Prior to August 21, 2008, left and right side scars, 
status post inguinal hernia repairs were 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.118, 
Diagnostic Code 7804 (2008).

2.  Left and right side scars, status post inguinal hernia 
repairs are no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.118, Diagnostic Code 7804 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have records of VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in August 2008 during which the 
examiner was provided the c-file for review, took down the 
Veteran's history, and reached conclusions consistent with 
the evidence of record.  The examination is found to be 
adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Seperate Ratings

In April 2005, the Veteran asserted a claim of entitlement to 
service connection for bilateral inguinal hernias and for 
bilateral scarring associated with repair of his hernias.  In 
a July 2005 rating decision, the RO awarded the Veteran 
service connection for residual scars, status post bilateral 
inguinal hernia repair but did not address service connection 
for the hernias themselves.  In a subsequent, September 2008 
rating decision, the RO indicated that a 10 percent 
evaluation was being assigned for the Veteran's "left hernia 
scar," effective August 21, 2008.

The RO has assigned a single noncompensable rating using 
Diagnostic Codes 7338 and 7804 of the Rating Schedule.  See 
38 C.F.R. §§ 4.114, 4.118.  These sections of the Diagnostic 
Codes refer to inguinal hernias (7338) and unstable or 
painful scars (7804).  In reviewing the record, it seems that 
the RO's grant of service connection applied to scarring of 
the left side, scarring of the right side, and bilateral 
inguinal hernia repairs, however we find that the assignment 
of a single noncompensable rating does not accurately reflect 
the disabilities.  We conclude that the hernias should be 
separately rated from the scarring.

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to a higher rating, is an appeal from the initial 
assignment of a disability rating in July 2005.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted as further discussed below.

1.  Rating prior to August 21, 2008

The Board initially notes that the Veteran's claim of 
entitlement to higher rating for left and right side scars, 
status post inguinal hernia repairs, is an appeal from the 
initial assignment of a disability rating in August 5, 2005.  
At that time the Veteran's scars were rated as noncompensably 
disabling.  In a rating decision from September 2008, the RO 
rated the Veteran's scars as 10 percent disabling effective 
August 21, 2008.  Evaluation of the claim requires that the 
Board consider the entire time period involved, and whether a 
staged ratings may be warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board has reviewed the record and 
finds nothing to reflect that there has been a significant 
change in the disability and thus a uniform rating is 
warranted.  With regard to the date August 21, 2008, the RO 
appears to have chosen this date as it is the date of a VA 
examination during which the examiner noted tenderness of at 
least one of the Veteran's scars.  There is no reason to 
believe that the Veteran's scars became substantially worse 
on this date, and in fact in his November 2005 notice of 
disagreement the Veteran described "the scar at the site of 
[his] hernia operation" as being tender and in constant 
pain.

For the forgoing reasons, the Board grants a 10 percent 
rating prior August 21, 2008 for left and right side scars, 
status post inguinal hernia repairs.

2.  Current Rating.

The Veteran's left and right side scars, status post inguinal 
hernia repairs, are currently rated as 10 percent disabling, 
effective April 5, 2005.  The Veteran's scars are rated under 
38 C.F.R. § 4.418, Diagnostic Code (DC or Code) 7804.  Under 
this Code, a 10 percent rating is warranted for one or two 
scars that are unstable or painful.  A 20 percent rating is 
contemplated by three or four scars that are unstable or 
painful, and a 30 percent rating is called for with five or 
more scars that are unstable or painful.  Note (1) of his 
code sates that an unstable scar is one where, for any 
reason, there is frequent loss of covering skin over the 
scar.  Note (2) indicates that if one or more scars are both 
unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars.  
Note (3), finally, dictates that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under this diagnostic code where appropriate.

The report from a June 2006 VA examination describes that in 
October 2004, while in active service, the Veteran underwent 
a right side inguinal hernia repair which was done by an open 
procedure during which a mesh was placed.  About the area of 
his surgery, a 9 centimeter long by 1 to 2 millimeter wide 
scar was noted.  The scar was nontender, flat, with no 
depression or fixation.

VA examination in August 2008 showed a 2 centimeter vertical 
scar in the lower aspect of the umbilicus in the center which 
was residual for laparoscopic left inguinal herniorrhaphy.  
The intra-umbilical scar was nontender, nonadherent, and 
slightly lighter in color compared to the skin.  He also had 
a 5 centimeter long oblique scar in the lower inguinal region 
from his second herniorrhaphy.  The scar was not inflamed, 
showed no signs of infection, was not adherent, was slightly 
tender to touch throughout but was without edema.

The Veteran's 9 centimeter long, oblique scar ending in a 
hairline, residual to a right inguinal herniorrhaphy was also 
noted.  The scar was nontender, nonadherent, slightly light-
colored and about .3 millimeters in width.  There was no 
keloid formation, no adherence, and no signs of inflammation, 
discharge or tenderness.

After a careful review of the record, the Board finds the 
Veteran's residual scars, post inguinal hernia repairs, to be 
10 percent disabling.  The scars are currently rated as 10 
percent disabling, which contemplates one or two scars that 
are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  In 
order to warrant a 20 percent evaluation the evidence must 
show three or four scars that are unstable or painful.

Here, we note that his August 2008 examination showed that 
one of his left side scars was slightly tender to touch, but 
that neither of his other two scars are painful or unstable.  
In December 2006 the Veteran stated that during his June 2005 
examination he did, in fact, have pain relating to the scar 
on his right side as well.  While the objective evidence does 
not indicate pain, we find the Veteran's subjective 
complaints more probative of pain than the findings of the VA 
examiner.  Thus the weight of the evidence shows that the 
Veteran has not more than two scars which are productive of 
pain, and accordingly an evaluation in excess of 10 percent 
is not warranted.

Based on the foregoing, the Board concludes that the 
Veteran's residual scars, post inguinal hernia repairs have 
been 10 percent disabling throughout the period on appeal.  
As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.


ORDER

An evaluation of 10 percent for left and right side scars, 
post inguinal hernia repairs prior to August 21, 2008, is 
granted.

An evaluation in excess of 10 percent for left and right side 
scars, post inguinal hernia repairs, is denied.




REMAND

1.  Service Connection for Constipation

The Veteran claims to have begun suffering from constipation 
during service and service treatment records reflect that in 
December 2001 he complained of a three to four day history of 
diarrhea and vomiting after eating.  In February 2002, the 
Veteran was seen at private hospital, presenting with a three 
week history of constipation and was suffering from overflow 
diarrhea.  Loaded bowel was confirmed by x-ray of the abdomen 
and the Veteran was prescribed medication.  He was noted to 
have "the most appalling diet."

In January 2004, the Veteran complained of rectal pain and 
constipation with diarrhea for one week.  Examination showed 
rectal bleeding and slightly red external hemorrhoids. 

Following separation from active service in April 2005, the 
Veteran underwent a VA examination in June 2005 during which 
he reported a three year history of difficulty passing stool.  
The examiner indicated that this was not true constipation, 
as the Veteran did have a stool once a day, but rather was do 
to hard stool.  In diagnosing the Veteran, the examiner 
stated that there was insufficient clinical evidence to 
establish a diagnosis of constipation, but confirmed a three 
year history of intermittent hard stool.

In August 2008, the Veteran endorsed a history of chronic 
constipation and told a VA examiner that it takes him 30 to 
60 minutes to defecate, and that he must strain to do so.  

A review of the record reveals in-service and post-service 
complaints referable to difficulty defecating.  Further, hard 
stool was noted in 2002, 2005 and 2008.  It is unclear, 
however, whether the current symptomatology of hard stool is 
associated with a particular pathology.  Additionally, in 
order to properly adjudicate the claim, it is necessary to 
determine whether in-service complaints of hard stool were 
manifestations of the current pathology, if any.  
Accordingly, the Board finds that a medical opinion is 
required.

2.  Bilateral Inguinal Hernias

During an August 2008 VA examination, the Veteran indicated 
that in 2006 he underwent a left side herniorrhaphy at a 
private medical facility in Denver, Colorado.  No records of 
such a procedure or related treatment have been associated 
with the Veteran's claims file.

It is incumbent upon VA to assist the Veteran in fully 
developing his claim, and to that end VA must make reasonable 
efforts to acquire the above records to the extent that these 
records document the Veteran's most recent left side 
herniorrhaphy.

Accordingly, the case is REMANDED for the following action:

1.  An opinion and examination should be 
obtained as to what, if any, underlying 
disease or injury is causing the Veteran's 
hard stool and difficulty defecating.  The 
examiner should further offer an opinion 
as to whether it is at least as likely as 
not that hard stool noted in service was a 
manifestation of the Veteran's current 
disability.  The Veteran's claims file is 
to be made available to the examiner.

2.  The Veteran should be contacted to 
inquire on the location of the facility, 
or facilities, which were involved in the 
treatment and herniorrhaphy of his left 
side inguinal strain in 2006.  Once 
provided by the Veteran, the RO is to take 
appropriate steps to acquire such records 
and associate them with the claims file.  
If records cannot be located, the Veteran 
is to be informed and a note should be 
placed in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


